Citation Nr: 0316039	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-01 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky 


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include pneumothorax, claimed as residuals of welding fumes.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to September 1962, as well as inactive reserve duty in the 
United States Army Reserves (USAR) from September 1962 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
RO, which denied the benefit sought on appeal.  

It is noted that while the veteran's March 2000 substantive 
appeal included a request for a hearing before a member of 
the Board sitting at the RO, he withdrew this request in 
November 2002 in lieu of a hearing before local review 
officer at the RO.  The RO hearing was scheduled, and in 
February 2003, the veteran's representative indicated that 
the veteran's poor health prevented him from attending the 
scheduled hearing.  It was also requested at that time that 
the claim be considered on the evidence of record.  No 
further action in this regard is indicated.  


REMAND

The veteran asserts that he acquired a lung disorder, the 
result of exposure to welding fumes while in military welding 
school in 1963.  The veteran asserts that he was hospitalized 
at Aberdeen Proving Ground while with the USAR.  Additional 
development of the claim on appeal is needed. 

The Board observes that the veteran is shown to have received 
treatment for a recurrent spontaneous pneumothorax on the 
left as early as July 1982, at which time the veteran, 
consistent with statements he now makes on appeal, reported a 
20-year history of a prior pneumothorax, with 
hospitalization.  See Central Baptist Hospital admitting 
summary, captioned History & Physical Examination report, and 
dated July 5, 1982.  However, additional medical records-
both in-service and post-service, exist which need to be 
requested, and obtained if available.  

The RO has obtained the veteran's service medical records for 
his active duty from September 1960 to September 1962.  
However, these records are largely not pertinent to the 
appeal.  In April 2000, the RO requested copies of any 
additional medical records regarding the veteran for 1963 
while he was stationed at Aberdeen Proving Ground.  The 
documentation indicates that no additional records were 
available.  However, the identity of the verifying authority 
was not documented, and since almost no USAR service medical 
records presently exist for the veteran's inactive duty from 
1963 to 1966, the Board cannot assume that the proper 
authorities were contacted at that time, or that no further 
service medical records exist.  See Goodwin v. Derwinski, 
1 Vet. App. 419 (1991); Hayre v. West, 188 Fed. Cir. 1327 
(1999).  Accordingly, the RO should contact EREC 8899 East 
56th Street, Indianapolis, IN 46249-5301, and request copies 
of any and all records of the veteran for his USAR duty from 
September 1962 to August 1966.  The RO is reminded of the 
heightened duty to explain its findings where service medical 
records are unavailable or incomplete.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran has also asserted that he received treatment at a 
VA facility in "the 1970's."  However, when requesting VA 
treatment records from the Lexington, Kentucky VAMC, the RO 
limited its request to records dated from July 1999.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has long held that the VA's duty to 
assist veterans in developing facts pertinent to claims, 
mandated by VA law, includes obtaining pertinent medical 
records, even if not requested to do so by the veteran, when 
the VA is placed on notice that such records exist, as with 
all VA treatment records.  Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
RO should request any and all VA treatment records from the 
VAMC, dated from January 1963 to the present.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any lung disorder, 
including pneumothorax or related 
symptomatology, since service through to 
the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from January 1963 
to July 1999, and from December 2002 to 
the present--if not already of record, as 
identified by the veteran, to include 
records from the Lexington, Kentucky 
VAMC.  As to any private treatment 
records, the RO should first secure the 
necessary release(s), prior to the RO 
obtaining copies of any such records.  If 
any search for such records has negative 
results, that fact should clearly be 
documented in the claims folder.   

2.  The RO should contact and request 
verification of the dates of the 
veteran's welding school in 1963, from: 
EREC 8899 East 56th Street, Indianapolis, 
IN 46249-5301, as well as request copies 
of any and all associated service 
personnel and medical records, of the 
veteran for his USAR duty from September 
1962 to August 1966.  Copies of the RO's 
written request, and EREC's response must 
be maintained in the claims file.  

3.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for appropriate VA examination(s) 
and opinion in the event that medical 
evidence is received suggesting a 
relationship between any current lung 
disorder and a documented 20-year history 
of pneumothorax in July 1982.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim on 
appeal, to include the July 5, 1982 
private medical record.  If the decision, 
in whole or in part, remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, with an 
opportunity to respond thereto.  Evidence 
recently submitted and not previously 
considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


